I do not believe that the law should or does require that either husband or wife must stand idly by while the other *Page 333 
spouse is being severely assaulted by a known and convicted killer and such is my opinion even though the accused, Daisey E. Cellars, and her husband may have been engaged in an enterprise that was not a good influence in or a credit to the community in which it was conducted. It is undisputed in the case before us that the deceased Ed Harris had assaulted the husband of the accused and twice knocked him to the floor, and that her said husband was cut and bleeding.
The majority opinion holds that the accused was not entitled to an additional instruction to the jury on her right to defend her husband on the theory that she did not specifically request such an instruction. To this I cannot agree.
Where there is evidence which tends to support the issue that the homicide or assault was committed by the accused in the defense of the person of another, the court should fully, correctly, and explicitly instruct as to the law on this point as applied to the facts in the case. A charge on the subject of defense of another should be given even though there is no direct testimony as to such matter where all the evidence in the case is sufficient to raise the issue. 41 C.J.S., 188. And certainly this would be true in the case at bar where there was ample direct testimony that the deceased Ed Harris had assaulted the husband of the accused.
If every man has a right to protect his habitation from invasion and in so protecting it he has a right to use such force as may be necessary, or as may reasonably appear to him to be necessary to accomplish this end, certainly it could not be seriously urged that a husband or wife would not have the same right to protect the other spouse from serious attack.
The court should instruct the jury as to theories and grounds of defense supported by evidence; a failure to do so is error requiring reversal of a judgment of conviction. 26 Am.Jur. 534.
So, I must respectfully dissent. *Page 334